226 F.2d 312
DAYCO, Inc., Petitioner, Appellant,v.Paul J. GOLDSTEIN, Trustee, Appellee.
No. 5007.
United States Court of Appeals First Circuit.
October 27, 1955.

Appeal from the United States District Court for the District of Massachusetts; William T. McCarthy, Judge.
James P. McGuire, Fall River, Mass., for appellant.
Sidney J. Kagan, Boston, Mass., with whom Richmond, Rosen & Kagan, Boston, Mass., was on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The order of the District Court is affirmed.